The opinion of the Court was delivered by
Black, J.
The only exception on which we are expected to reverse this judgment is, that the Court below should have given judgment for defendants instead of the plaintiffs on the point reserved. When we look at the record we find no point reserved. The verdict was given subject to the opinion of the Court on the *316whole case, whether the plaintiffs were entitled to recover. It is impossible for the human imagination to conceive of anything more unlike a point.
But this judgment was according to the verdict, and we affirm it, because, after an attentive consideration of the evidence, we find nothing in it on which a point could have been reserved that would have entitled the defendants to a judgment non obstante veredicto.
Judgment affirmed.